DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25, 26, 28-33, 35-40, 42-45 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wolosewicz et al. (US 20070174624).
Claim 39. Wolosewicz et al. (Wolosewicz) teaches a computer-implemented method of providing a content interactivity gateway, the method comprising: 
causing, via a processor, host content to be displayed in a host application [0041], [0058]; 
determining via the processor, a product content based at least in part on user-specific information [0029]; and 
causing the product content to be displayed in the host application proximate the host content [0041], [0053]; 
there is no indication in Wolosewicz that the user has to leave the host application in order to access the information associated with the product) [0006]; and 
upon access to the information associated with the product content, causing display of information associated with the product content without modifying the display of the host content in the host application [0043]. 
Claim 40. Wolosewicz teaches said method further comprising: causing the product content to be displayed in the host application proximate host content enabling a user utilizing the host application to purchase a product or service associated with the product content without leaving the host application [0051]. 
Claim 41. Wolosewicz teaches said method, further comprising: collecting user transaction information via a transactional ad unit interface [0062]. 
Claim 42. Wolosewicz teaches said method, wherein the product content includes a description of at least one product including a good or service (Fig. 4, item 404). 
Claim 43. Wolosewicz teaches said method, wherein the product content includes a description of at least one product including a virtual good or a virtual currency [0024]. 
Claim 44. Wolosewicz teaches said method, wherein the host application includes a web browser [0060]. 
Claim 45. Wolosewicz teaches said method, wherein accessing the product content from the host content is via a hyperlink included the host content [0063]. 

System claims 32, 33, 35-38 repeat the subject matter of method claims 39, 40, 42-45 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 39, 40, 42-45have been shown to be fully disclosed by the teachings of Wolosewicz in the above rejections of claims 39, 40, 42-45, it is readily apparent that the system disclosed by Wolosewicz includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 39, 40, 42-45, and incorporated herein.
Claims 25, 26, 28-31 are rejected on the same rationale as set forth above in claims 39, 40, 42-45.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 34 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolosewicz in view of Chandrasekar et al. (US 20100042469).
Claim 41. Wolosewicz teaches all the limitations of claim 41 except collecting user transaction information via a transactional ad unit interface. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolosewicz to include collecting user transaction information via a transactional ad unit interface, as disclosed in Chandrasekar, because it would increase advertiser revenue by targeting advertisements or other content to likely interested parties while decreasing the number of advertisements or other content provided to likely uninterested parties, as taught by Chandrasekar [0072]. Also, it may be useful for targeting content and/or selectively providing content that are relevant to, for example, a user’s environment, or tasks, as taught by Chandrasekar [0033]. 


System claim 34 repeats the subject matter of method claims 41, as a set of apparatus elements rather than a series of steps. As the underlying processes of claim 41 have been shown to be fully disclosed by the teachings of Wolosewicz and Chandrasekar in the above rejections of claims 41, it is readily apparent that the system disclosed by Wolosewicz and Chandrasekar includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 41, and incorporated herein.
Claim 27 is rejected on the same rationale as set forth above in claims 41.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20100198697 to Brown et al. discloses a fixed position interactive advertising. FIG. 9 illustrates an advertisement 900 that enables the user to share with, or push the advertisement 900 to other people by using the share tool. The share tool can consist of a hyperlink, a button 902, or some other widget that allows the user to share the interactive advertisement, or part of the interactive advertisement content, to a second user or to a second computer. The widget 904 allows the user to email the advertisement 900 (including any video, widgets, engagement features and other content) to another person (through the user's default email application) or embed the advertisement 900 in a blog, social networking website or other host environment. To simplify the process of embedding the advertisement 900 in any of a large number of other environments, the widget 904 will prepare the advertisement 900 based on the host environment selected by the user from a scrollable list. When a host environment is selected, the user will either be presented with the code or other tools needed to insert the advertisement 900 into the desired host environment.

(II) US 20090038467 to Brennan discloses an interactive music training and entertainment system. In one embodiment, the advertising content delivered by the advertising content is ultimately displayed. In this embodiment, the ad content may be integrated within the interactive host and judge panel. This allows product or service marketing to be tied directly to a user's performance. For example, if a user generates a particularly low score, an ad for a certain type of product may be displayed, whereas a different product or type of product may be displayed if the user scores a high score. The ad may be displayed in the form of the host or judge holding up the product, or speaking about the product. This provides an element of embedded ad placement based on a user's performance in the interactive game environment.

(III) US 20090006192 to Martinez et al. discloses a point-of-presence distribution and sponsorship mechanism. FIG. 6A illustrates the elements of example content-embedding code according to one particular implementation of the invention. In the implementation shown, the content-embedding code includes content code section 500, a distribution code section, a sponsor code section 502, an advertisement code section 504, and a search code section 506. Content code section 500 includes a content locator 510, such as a URL corresponding to the content to be embedded. The content locator 510 may include a URL of the system that hosts the content, such as content hosting site 20.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625